Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Nancy Ellefson VP of Finance Pizza Inn, Inc. 469-384-5000 PIZZA INN, INC. ANNOUNCES RESULTS FOR FISCAL YEAR 2011 A new concept and strong same store sales are the basis for continued earnings growth The Colony, Texas – September 14, 2011 PIZZA INN, INC. (NASDAQ:PZZI) Fourth Quarter and Fiscal Year Highlights: · The Company opened the first “Pie Five Pizza Company” prototype restaurant on June 3, 2011 and results have exceeded expectations · Net income for the year increased 16.6% to $1.4 million · Fourth quarter revenue increased 10.0% and fiscal year revenue increased 5.3% · Domestic same store sales increased 4.3% in the fourth quarter driven by a 5.0% increase in same store sales for domestic buffet-style restaurants · Revenue from international operations increased 10.7% to $1.1 million for the fiscal year · Fiscal year sales for Company owned restaurants increased 45.7% driven by two new buffet-style restaurants added in the first two fiscal quarters of 2011 Pizza Inn, Inc. (NASDAQ: PZZI) today announced results for the fourth quarter and fiscal year ended June 26, 2011.Net income increased to $407,000, or $0.05 per share, for the fourth quarter compared to net income of $49,000, or $0.01 per share, for the same quarter of the prior fiscal year.Revenues for the fourth quarter increased 10.0% to $11.3 million compared to $10.3 million for the same quarter of the prior fiscal year.Domestic same store sales increased 4.3% for the fourth fiscal quarter compared to the same quarter of the prior fiscal year driven by a 5.0% increase in same store sales for the buffet-style concept. FOR IMMEDIATE RELEASE Contact: Nancy Ellefson VP of Finance Pizza Inn, Inc. 469-384-5000 Net income increased 16.6% year over year to $1.4 million, or $0.17 per share, for fiscal 2011 compared to net income of $1.2 million, or $0.15 per share, for the prior fiscal year.Revenues increased 5.3% to $43.0 million compared to $40.9 million for the prior fiscal year.Domestic same store sales for fiscal 2011 decreased 0.4% compared to the prior fiscal year but showed a 0.3% increase in same store sales for the buffet-style concept.EBITDA increased 17.3%, or $0.4 million, to $2.9 million for fiscal 2011compared to $2.5 million in the prior fiscal year. "We are very pleased with the results of our fourth quarter and fiscal year, along with the opening of our first Pie Five prototype restaurant,” commented Charlie Morrison, President and CEO.“Our net income and EBITDA results for fiscal 2011 were significantly improved despite the negative impact of a one-time $0.3 million charge for settlement costs in the fourth quarter.The Pizza Inn brand performance remains strong with continued positive same store sales growth resulting from ongoing investments made by our franchisees.Our pipeline for new Pizza Inn franchise openings in the U.S. and international business continues to fill, with the potential to open another 15 new Pizza Inn restaurants worldwide in fiscal 2012. Our new concept, Pie Five Pizza Company, has seen great success in the early stages of the development of the brand.We expect to open additional company owned Pie Five restaurants in fiscal 2012 as well as begin franchising.” Certain statements in this press release, other than historical information, may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and are intended to be covered by the safe harbors created thereby. These forward-looking statements are based on current expectations that involve numerous risks, uncertainties and assumptions.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond Pizza
